Citation Nr: 1037688	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  04-11 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder. 

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to May 1975.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in January 2004 and March 2004 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

In November 2005, the Veteran testified during a video conference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of the hearing is of record.

In February 2006, the Board remanded these issues to the RO to 
provide the Veteran with proper VCAA notice and to provide the 
Veteran with VA psychiatric examination.  The Board remanded 
these matters again in January 2009 to the RO to obtain Social 
Security disability records.  After accomplishing the requested 
action to the extent possible, the RO continued the denial of 
each claim (as reflected in the April 2010 supplemental statement 
of the case (SSOC)) and returned these matters to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  The medical evidence shows that the Veteran's current 
psychiatric disorder is attributable to an increase in severity 
of a pre-existing condition due to the natural progress of the 
disease. 

2.  The evidence of record shows that the Veteran is not service-
connected for any disability.  


CONCLUSION OF LAW

1.  The Veteran's pre-existing psychiatric disorder was not 
aggravated by military service.  38 U.S.C.A. §§ 1131, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2009).

2.  In the absence of a service-connected disability, the claim 
of entitlement to a TDIU lacks legal merit.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 3.340, 
3.341, 4.15, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty 
on VA to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical or lay evidence, that 
is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession that 
pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule eliminating fourth element 
notice as required under Pelegrini II, effective May 30, 2008).  
Thus, any error related to this element is harmless.  This notice 
must be provided prior to an initial unfavorable decision on a 
claim by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, 
the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of the claim: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
upon receipt of an application for a service-connection claim, VA 
must review the information and the evidence presented with the 
claim and provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application including 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.

After careful review of the claims folder, the Board finds that 
an April 2006 VCAA letter, satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this 
regard, the April 2006 letter advised the Veteran what 
information and evidence was needed to substantiate his service 
connection claim for his psychiatric disorder.  The Veteran was 
informed how VA determines the disability rating and effective 
date if his claim is granted.  The letter also informed the 
Veteran of his and VA's respective duties for obtaining evidence.  
The letter requested that he provide enough information for the 
RO to request records from any sources of information and 
evidence identified by the Veteran.  

In addition, the April 2006 VCAA letter informed the Veteran of 
what evidence was necessary to substantiate his claim for TDIU.  
Specifically, the letter notified the Veteran in order to support 
his claim, the evidence must show that his service-connected 
disabilities are sufficient, without regard to other factors, to 
prevent him from performing the mental and or physical tasks 
required to get or keep substantial employment and he must meet 
the disability percentage requirement specified in 38 C.F.R. § 
4.16 (i.e., one disability ratable at 60 percent or more OR more 
than one disability with one disability ratable at 40 percent or 
more and a combined rating of 70 percent or more).  The Veteran 
was also informed of the evidence he should provide to support a 
claim for an extra-schedular evaluation based on exceptional 
circumstances.  The letter notified the Veteran of his and VA's 
respective duties for obtaining evidence. 

The Board observes that the information in the April 2006 letter 
was provided to the Veteran subsequent to the initial AOJ 
decision.  Nonetheless, this error is not prejudicial to the 
Veteran because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of the 
notice.  Not only has the Veteran been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim and given ample time to respond, but the AOJ readjudicated 
the case by way of the supplemental statement of the cases issued 
in July 2008 and April 2010 after the notice was provided.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or an SSOC, is sufficient to cure a 
timing defect).  For the reasons stated above, it is not 
prejudicial to the Veteran for the Board to proceed to decide 
this appeal as the timing error did not affect the essential 
fairness of the adjudication.  

Regarding the duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The record contains the Veteran's 
service treatment records, VA treatment records, a VA examination 
report dated in February 2008, a Board hearing transcript dated 
in November 2005 and disability records from the Social Security 
Administration.  

With respect to the February 2008 VA psychiatric examination, the 
VA examiner reviewed the medical evidence to include the 
Veteran's claims file and obtained a history of the Veteran's 
psychiatric disorder.  After evaluating the Veteran, the examiner 
provided a clear rationale for his opinions based on medical 
principles and the evidence of record.  See Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (the probative value of a medical 
opinion comes from when it is the factually accurate, fully 
articulated, and sound reasoning for the conclusion, not the mere 
fact that the claims file was reviewed).  Accordingly, the Board 
finds that the VA examination is adequate for rating purposes.  
The Board observes that the Veteran was not provided a VA 
examination for his TDIU claim.  However, as will be discussed 
below, the Veteran is not service-connected for any disability at 
this time.  Thus, there are no service-connected disabilities to 
evaluate to determine whether the Veteran is able follow a 
substantially gainful occupation.

As noted, this claim was previously remanded in February 2006 and 
January 2009 in order to provide the Veteran with proper VCAA 
notice to provide the Veteran with VA psychiatric examination and 
to obtain SSA disability records. The Veteran was provided with 
proper VCAA notice, as discussed in detail above, in April 2006. 
In addition, the Veteran underwent a VA examination in February 
2008 for his psychiatric condition.  The examiner reviewed the 
record and answered the questions requested by the remand with a 
complete rationale.  In addition, the RO associated with the 
claims file the Veteran's disability records from the Social 
Security Administration.  Accordingly, the Board finds that there 
has been substantial compliance with the February 2006 and 
January 2009 remand directives. See Stegall v. West, 11 Vet. App. 
268, 271 (1998).

Furthermore, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Thus, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the Veteran in the development of his 
claims.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Merits of the Claim for Service Connection

The Veteran filed a service connection claim for a mental 
disorder in June 2003.  He contends that his military service 
caused his current mental problems.  He asserts that prior to 
service, he did not have any mental problems, but they developed 
while he was in service.  In the alternative, he notes that pre-
service he had acute major depression, but that during military 
service he developed schizophrenia.

Service connection may be granted to a veteran for a disability 
resulting from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).  For the showing of chronic disease in 
service, there must be a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service is 
not established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted for a disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  In addition, service 
connection may be presumed for certain chronic diseases that are 
manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309(a).

In general, to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such determination is 
based on an analysis of all the evidence of record and evaluation 
of its credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).  

In assessing the Veteran's service connection claim for a 
psychiatric disorder, the Board must determine whether the 
Veteran has a current diagnosis of the claimed disability.  The 
medical evidence of record shows that the Veteran has a current 
diagnosis of schizoaffective disorder.  See VA treatment record 
dated May 2003 and VA examination dated in February 2008.  Thus, 
the Veteran has the claimed disorder.  

In this case, the Board must initially determine whether the 
Veteran's mental disorder, diagnosed as schizoaffective disorder, 
preexisted enlistment into active service.  When no preexisting 
disorder is noted upon entry into service, the veteran is 
presumed to have been sound upon entry and the presumption of 
soundness arises.  38 U.S.C.A. § 1111 (West 2002); Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).  On the other hand, if 
a preexisting disorder is noted upon entry into service, the 
veteran cannot bring a claim for service connection for that 
disorder, but the veteran may bring a claim for service-connected 
aggravation of that disorder.  See Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994).  The regulations provide expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports" and that '[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such conditions."  
38 C.F.R. § 3.304(b) (2009).

The December 1974 entrance examination reveals that the physician 
noted the Veteran had an abnormal psychiatric evaluation.  He 
reported that the Veteran had previously been hospitalized for 
mental illness and he saw a psychiatrist.  It appears that the 
physician originally referred the Veteran for further examination 
of his mental illness by a specialist and rated the Veteran a 
"3" for his psychiatric condition (indicating that the medical 
condition may require significant limitations and usually is a 
disqualification for service).   However, this information was 
crossed out and the "3" designation was changed to a "1" 
indicating a high level of fitness for his psychiatric condition.  
Nevertheless, a mental disorder was noted upon the entrance 
examination; thus, the presumption of soundness does not apply.  
See 38 U.S.C.A § 1111, 1137 (West 2002).

If a preexisting disorder is noted upon entry into service, 
service connection may be granted based on aggravation of that 
disorder during service.  38 U.S.C.A § 1153; 38 C.F.R. § 
3.306(b); see Wagner, 370 F.3d at 1096.  A preexisting injury or 
disease will be considered to have been aggravated in military, 
naval or air service, where there is an increase in disability 
during such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A § 1153; 38 C.F.R. § 3.306(a).  Independent 
medical evidence is needed to support a finding that the 
preexisting disorder increased in severity in service.  See 
Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); Crowe v. Brown, 
7 Vet. App. 238, 246 (1994).

The competent medical evidence of record shows that the Veteran's 
mental disorder permanently increased in severity during military 
service.  The Board observes that the entrance examination noted 
the Veteran had an abnormal psychiatric evaluation; however, his 
psychiatric condition was rated a "1" indicating a high level 
of fitness for service.  After approximately three months of 
active duty service, a Medical Board report sheet reveals that 
the Veteran was admitted to the Neuropsychiatric Service at the 
Naval Regional Medical Center in April 1975.  The Veteran 
reported that after being at recruit training for several months, 
he could not take feeling depressed so he secluded himself 
underneath a building at the Recruit Training Command for three 
weeks.  He stayed underneath the building for most of the time, 
coming out occasionally for water and food.  The Medical Board 
report noted that the Veteran was found by maintenance people 
doing routine work on the building and he was brought to the 
hospital.  He was diagnosed with manic depressive illness, 
depressed type, manifested by severe depression, insomnia, 
anorexia, loss of weight, difficulty concentrating, withdrawal 
from others, feelings of guilt, hopelessness and worthlessness.  
A conference of staff psychiatrists agreed that the Veteran had a 
psychiatric illness that existed prior to his enlistment and it 
would preclude his rendering of any further useful service in the 
U.S. Navy.  The Medical Board concurred with the diagnosis and 
recommended that the Veteran be discharged from the Navy.  The 
Medical Board cover sheet indicated that the condition existed 
prior to service.  However, it is unclear whether the Medical 
Board thought that the psychiatric disorder was aggravated by 
service as the check mark was placed equally between the 
selection for aggravated by service and not aggravated by 
service.  The Board finds that the Veteran's subsequent discharge 
due to his mental disorder is persuasive evidence that the 
Veteran's mental disorder increased in severity during military 
service.  Furthermore, a VA examiner in February 2008 provided 
the opinion that the Veteran clearly entered military service 
with a pre-existing psychiatric disorder, the nature of which was 
schizoaffective disorder in its prodromal phases and that this 
disorder progressed during military service.

Although the Board has found that the Veteran's mental disorder 
underwent an increase in severity in service, a preexisting 
disability will not be considered to have been aggravated by 
service if there is a specific finding that the increase is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles, which may be considered to determine whether the 
increase is due to the natural progress of the condition.  In 
this case, the evidence meets the high standard of proof to show 
that the increase in right knee disability during service was due 
to the natural progress of the disease.  

The Board observes that the VA examiner in February 2008 
indicated that spent a great deal of time interviewing the 
Veteran about various stages of his life and reviewed the 
available medical records, including the Veteran's claims file.  
The examiner provided the opinion that "it is very clear that 
what happened to this gentleman in service was a progression of 
what was happening to him before he entered service and was the 
natural progression of a psychotic disorder that reached its 
logical conclusions and his overt psychosis in response to the 
normal stresses and strains of life that began before he entered 
military service, and which clearly were apparent in the military 
and more so afterwards."  The examiner noted that there was no 
evidence that this condition was aggravated by military service 
in a way that would not have occurred otherwise and that did not 
occur in response to stress associated with other types of 
experiences.  He explained that the Veteran has a chronic 
psychiatric disorder that begins in the late teens to the early 
20's, which is prompted by stresses and strains of ordinary life.  
In this case, the examiner determined that the disorder was very 
clearly apparent prior to the Veteran entering military service, 
that it interfered with his ability to function and respond to 
normal exigencies associated with military training, resulting in 
a psychotic episode while he was in the military; the same way it 
would have if he had been stressed in some other way.  The 
examiner noted that it probably would have occurred anyway as he 
was becoming increasingly stressed by his job prior to entering 
the military and he was hospitalized prior to service.  The 
examiner observed that this condition has continued to progress 
to the point now where it is in a more or less a residual phase 
and is being treated in a consistent and adequate manner through 
the VA system.  This opinion was supported by an examination of 
the Veteran and a review of the claims file including the service 
treatment records.  In addition, the examiner provided a clear 
rationale based on medical principles in consideration with the 
evidence of record, including the Veteran's lay statements.  
Therefore, the Board finds that the record contains clear and 
unmistakable evidence that the increase in the Veteran's mental 
disorder during service was due to the natural progression of the 
disability.   

As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt rule is not for application.  See 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001); see also 
38 U.S.C.A. § 5107.  Accordingly, the Board finds entitlement to 
service connection for a mental disorder to include 
schizoaffective disorder is not warranted.    

III.  TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are sufficient 
to produce unemployability without regard to advancing age.  38 
C.F.R. § 3.341.  In evaluating total disability, full 
consideration must be given to unusual physical or mental effects 
in individual cases, to peculiar effects of occupational 
activities, to defects in physical or mental endowment preventing 
the usual amount of success in overcoming the handicap of 
disability and to the effects of combinations of disability.  38 
C.F.R. § 4.15.

If the schedular rating is less than total, a total disability 
evaluation can be assigned based on individual unemployability if 
the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-connected 
disability rated at 60 percent or higher; or two or more service-
connected disabilities, with one disability rated at 40 percent 
or higher and the combined rating is 70 percent or higher.  38 
C.F.R. § 4.16(a).  For the purpose of one 60 percent disability, 
or one 40 percent disability in combination, the following will 
be considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities resulting 
from common etiology or a single accident, (3) disabilities 
affecting a single body system, e.g. orthopedic, digestive, 
respiratory, cardiovascular-renal neuropsychiatric, (4) multiple 
injuries incurred in action, or (5) multiple disabilities 
incurred as a prisoner of war.  
It is provided further that the existence or degree of non-
service connected disabilities or previous unemployability status 
will be disregarded where the percentages referred to in this 
paragraph for the service-connected disability or disabilities 
are met and in the judgment of the rating agency such service-
connected disabilities render the Veteran unemployable.   

Marginal employment shall not be considered substantially gainful 
employment.  For purposes of 38 C.F.R. § 4.16, marginal 
employment generally shall be deemed to exist when a veteran's 
earned annual income does not exceed the amount established by 
the U.S. Department of Commerce as the poverty threshold for one 
person.  Marginal employment may also be held to exist, on a 
facts found basis (includes but is not limited to employment in a 
protected environment such as a family business or sheltered 
workshop), when earned annual income exceeds the poverty 
threshold.  Consideration shall be given in all claims to the 
nature of the employment and the reason for termination.  38 
C.F.R. § 4.16(a).

The Veteran has filed a claim for TDIU, contending that he is 
unable to work as a result of his service-connected conditions.  
He has essentially predicated his TDIU claim on establishing 
service connection for a psychiatric disorder.  However, as 
discussed above, service connection for a psychiatric disorder to 
include schizophrenia has been denied.   

The evidence of record shows that the Veteran is not service-
connected for any disability at this time.  Without a service 
connected disability TDIU cannot be awarded.  As there is a lack 
of entitlement under the law, the application of the law to the 
facts is dispositive.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994) (when there is no authority in the law to provide relief, 
that relief is properly denied).  The appeal is accordingly 
denied.


ORDER

1.  Entitlement to service connection for a psychiatric disorder 
is denied. 

2.  Entitlement to a TDIU is denied.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


